Exhibit 10.5



IDEANOMICS, INC.



AMENDMENT TO TERMS OF

CONVERTIBLE PROMISSORY NOTE &

ADVANCE PAYMENTS



This AMENDMENT TO CONVERTIBLE PROMISSORY NOTE & ADVANCE PAYMENTS (the
“Amendment”), effective as of June 5, 2020 (the “Effective Date”), is by and
among IDEANOMICS, INC., a Nevada corporation (the “Company”), SUN SEVEN STARS
INVESTMENT GROUP LIMITED (“SSS”) and BRUNO WU (“Wu”, together with SSS, the
“Payees”).



WHEREAS, the Company and the Payees are parties to (i) a promissory note in the
amount of $1,502,300, inclusive of outstanding interest, held by Sun Seven Stars
Investment Group Limited, an affiliate of Mr. Bruno Wu, (the “Wu Note”); and
(ii) advances to the Company in the amount of $1,585,900 made by affiliates of
Mr. Bruno Wu, (the “Wu A/P”);  and



WHEREAS, the Company and the Payees desire to amend the Note and Advances as
provided herein;



NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:



1.    Effective as of the Effective Date, the principal amount and all accrued
and unpaid interest of the Wu Note and the Wu A/P may be converted into shares
of the Company’s common stock, par value $0.001 (the “Common Stock”), at a per
share conversion price equal to $0.59 contingent upon the immediate conversion
of the Wu Note and the Wu A/P.



2.    Except as expressly amended by this Amendment, the terms and conditions of
the Note are hereby confirmed and shall remain in full force and effect without
impairment or modification.



3.    This Amendment shall be governed by and construed in accordance with the
laws of the State of New York without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of New York or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of New York.



4.    This Amendment may be executed electronically via email or facsimile and
in two or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.



[Remainder of Page Intentionally Left Blank]





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of the day and year first above written.





IDEANOMICS, INC.







By:

/s/ Alf Poor





Name:

Alf Poor





Title:

Chief Executive Officer

















BRUNO WU





 





/s/ Bruno Wu











SUN SEVEN STARS INVESTMENT GROUP LIMITED





 





By:

/s/ Bruno Wu





Name:

Bruno Wu





Title:

Chairman



--------------------------------------------------------------------------------